Mr. Chief Justice Simpson,
dissenting. There is no inti-; mation in this case that the executor bought at his own sale property at an under-value. If he had done so, he should have been, required to account under the act (1839) for the true value, which is the only effect which the act has on such eases. Having bought as other purchasers, at Confederate prices, and to be paid in Confederate money, no doubt, I see no reason why he should not be allowed the same privilege, as other purchasers, to wit, the right, to make payment to himself when the debt became due; and that his liability for the investment of the amount paid in by him be determined by the same principles applicable to his other investments. I think the executor should have been held responsible for the notes not collected until after the war, as adjudged by the Circuit Judge, but he should have been discharged as to his own purchases. I cannot,-therefore, concur in this opinion.
Judgment reversed.